Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9, 11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolochko et al. (U.S. Pub No. 2018/0007697 A1) in view of ISHIDA et al. (U.S. Pub No. 2012/0314665 A1) in further view of Lopez (U.S. Pub No. 2018/0049037 A1).


1. Tolochko provides a wireless communication device, comprising: first wireless communication circuitry configured to perform wireless communications according to a first radio access technology (RAT); second wireless communication circuitry configured to perform wireless communications according to a second RAT [par 0003, 0025, For example, a UE 140 may be equipped with LTE, Wi-Fi, and Bluetooth transceivers, and GNSS receivers to allow communication in different networks, e.g. a cellular network 120 and a Wi-Fi network. The method 300 can be used for mitigating interference of a first radio signal received by a first transceiver of a first radio access technology (RAT) due to transmission of a second radio signal by a second transceiver of a second RAT, wherein the first transceiver and the second transceiver are physically collocated on a same device]; and at least one processor configured to cause the wireless communication device to: determine a first transmit power level for a first communication according to the first RAT [par 0026, 0033, The first RAT may be based on a Long Term Evolution (LTE) mobile communication. Paragraph 0033 of Tolochko shows, The two steps are: (1) a coarse aggressor RAT TX power pre-set before to start transmission, such that LTE DL throughput performance can be maintained at least to a desired level while aggressor RAT transmission, e.g. no more than a required percentage value, for example 10% of degradation compared to the normal operational mode i.e. without interference from aggressor TX; (2) fine tuning/tracking of the aggressor RAT TX power while its transmission. The paragraphs shows a determining a first transmit power level for a first RAT], determine a first threshold reduction level for a first communication [par 0046, 0047, the Wi-Fi TX power, Wi-Fi TX and LTE RX filters used), then the system is continuing its operation without engaging the interference mitigation routine. This condition is checked by block “MITIGATION REQUIRED?” 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block “SELECT THRESHOLD X” 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. The paragraphs show the TX Power pre-set sub-routine at an appropriate threshold]; in response to determining that the allowed transmit power level meets the first threshold power level, transmit the first communication via the first radio, the first communication having a power level not greater than the allowed transmit power level [par 0038, 0046, A Wi-Fi TX interference power, as seen by LTE in DL, can be adjusted such that the TX power never exceeds some threshold value 407 of x dB above a reference RSRP level Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD xX" 503 as a function of monitored LTE RSRAP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4). Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block "START/CONTINUE WI-FI TX" 505];
 	Tolochko fail to show to determine an allowed transmit power level of the first wireless communication circuitry, representing a difference between a maximum transmit power limitation and a current transmit power level being transmitted by the second wireless communication circuitry.
 	In an analogous art ISHIDA show to determine an allowed transmit power level of the first wireless communication circuitry, representing a difference between a maximum transmit power limitation and a current transmit power level being transmitted by the second wireless communication circuitry[claim 3, the base station measures a
received power of the uplink reference signal for each antenna received by the each antenna, receives a report of the uplink transmitted power of the mobile station or a difference between a maximum transmitted power of the mobile station and a current transmitted power from the each mobile station].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolochko and ISHIDA because this provides a distributed antenna system that forms an antenna group according to magnitudes of interference of another base station other than of the distributed antenna system.
 	Tolochko and ISHIDA fail to show in response to determining that the allowed transmit power level does not meet the first transmit power level reduced by the first threshold reduction power level, forego transmission of the first communication.
 	In an analogous art Lopez show in response to determining that the allowed transmit power level does not meet the first transmit power level reduced by the first threshold reduction power level, forego transmission of the first communication [par 0018, 0044, For example, the base station can selectively transmit the clear-to-send message if the received signal strength of a Wi-Fi beacon is above a threshold (e.g., -8O dBm), which indicates that the access point is relatively close to the base station and therefore likely to cause significant interference if their signals collide. The base station bypasses transmission if the received signal strength is below the threshold, which indicates that the access point is relatively far from the base station and therefore unlikely to cause significant interference even if their signals collide. The transmit power of an interfering Wi-Fi access point, Pt(Wi-Fi AP), can be known if it is provided to the base station or it can be estimated based on expected values. For example, as a worst case scenario, the base station can assume that the transmit power is equal to a maximum transmit power allowed by wireless communication regulations].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolochko, ISHIDA, and Lopez because the base stations can modify transmission powers for the clear-to-send messages based on estimated distances between the base station and one or more access points.

3. Tolochko, ISHIDA, and Lopez demonstrates the wireless communication device of claim 1, wherein the at least one processor is further configured to cause the wireless communication device to: identify a preferred transmit power level of the first radio, wherein the first threshold power level is determined as a function of the preferred transmit power level of the first radio [Tolochko, par 0034, The interference mitigation method allows to mitigate interference from aggressor RAT TX to LTE receiver (RX) to desired levels by dynamic aggressor RA T TX power control based on standard L TE measurements such as RSRP and BLER without LTE BTS assistance and without any other changes in LTE].

5. Tolochko, ISHIDA, and Lopez disclose the wireless communication device of claim 1, wherein the at least one processor is further configured to cause the wireless communication device to: in response to determining that a transmission by the second radio has ended after the determining that the allowed transmit power level does not meet the first threshold power level: determine an updated allowed transmit power level; and transmit the first communication in response to determining that the updated allowed transmit power level meets the first threshold power level[Tolochko, par 0046, This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate
threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4). Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block "START/CONTINUE WI-FI TX" 505];



9. Tolochko teaches an apparatus for generating a wireless communication signal, the apparatus comprising: a memory storing software instructions; and at least one processor configured to execute the software instructions to: determine a first threshold power level for a first communication for transmission by a first radio of a wireless communication device [par 0017, 0025 For example, the circuits may be designed as logic integrated circuits, analog integrated circuits, mixed signal integrated circuits, optical circuits, memory circuits and/or integrated passives. The method 300 can be used for mitigating interference of a first radio signal received by a first transceiver of a first radio access technology (RAT) due to transmission of a second radio signal by a second transceiver of a second RAT, wherein the first transceiver and the second transceiver are physically collocated on a same device]; determine a first transmit power level for a first communication for transmission by a wireless communication device according to a first radio access technology (RAT)  [par 0026, 0033, The first RAT may be based on a Long Term Evolution (LTE) mobile communication. Paragraph 0033 of Tolochko shows, The two steps are: (1) a coarse aggressor RAT TX power pre-set before to start transmission, such that LTE DL throughput performance can be maintained at least to a desired level while aggressor RAT transmission, e.g. no more than a required percentage value, for example 10% of degradation compared to the normal operational mode i.e. without interference from aggressor TX; (2) fine tuning/tracking of the aggressor RAT TX power while its transmission. The paragraphs shows a determining a first transmit power level for a first RAT], determine a first threshold reduction level for the first communication[par 0046, 0047, the Wi-Fi TX power, Wi-Fi TX and LTE RX filters used), then the system is continuing its operation without engaging the interference mitigation routine. This condition is checked by block “MITIGATION REQUIRED?” 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block “SELECT THRESHOLD X” 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. The paragraphs show the TX Power pre-set sub-routine at an appropriate threshold]; in response to determining that the allowed transmit power level meets the first transmit power level reduced by the first threshold reduction level, cause the wireless communication device to transmit the first communication, the first communication having a power level not greater than the allowed transmit power level[par 0046, Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD xX" 503 as a function of monitored LTE RSRAP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4). Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block "START/CONTINUE WI-FI TX" 505];
 	Tolochko fail to show determine an allowed transmit power level, representing a difference between a maximum transmit power limitation of the wireless communication device and a current transmit power level of an ongoing communication being transmitted by the wireless communication device according to a second RAT.
 	In an analogous art ISHIDA show determine an allowed transmit power level, representing a difference between a maximum transmit power limitation of the wireless
communication device and a current transmit power level of an ongoing communication being transmitted by the wireless communication device according to a second RAT [claim 3, the base station measures a received power of the uplink reference signal for each antenna received by the each antenna, receives a report of the uplink transmitted power of the mobile station or a difference between a maximum transmitted power of the mobile station and a current transmitted power from the each mobile station].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolochko and ISHIDA because this provides a distributed antenna system that forms an antenna group according to magnitudes of interference of another base station other than of the distributed antenna system.
 	Tolochko and ISHIDA fail to show in response to determining that the allowed transmit power level does not meet the first transmit power level reduced by the first threshold reduction level, forego transmission of the first communication
 	In an analogous art Lopez show in response to determining that the allowed transmit power level does not meet the first transmit power level reduced by the first threshold reduction level, forego transmission of the first communication [par 0018, 0044, For example, the base station can selectively transmit the clear-to-send message if the received signal strength of a Wi-Fi beacon is above a threshold (e.g., -80 dBm), which indicates that the access point is relatively close to the base station and therefore likely to cause significant interference if their signals collide. The base station bypasses transmission if the received signal strength is below the threshold, which indicates that the access point is relatively far from the base station and therefore unlikely to cause significant interference even if their signals collide. The transmit power of an interfering Wi-Fi access point, Pt(Wi-Fi AP), can be known if it is provided to the base station or it can be estimated based on expected values. For example, as a worst case scenario, the base station can assume that the transmit power is equal to a maximum transmit power allowed by wireless communication regulations].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolochko, ISHIDA, and Lopez because the base stations can modify transmission powers for the clear-to-send messages based on estimated distances between the base station and one or more access points.

11. Tolochko, ISHIDA, and Lopez disclose the apparatus of claim 9, wherein the at least one processor is further configured to execute the software instructions to: identify a preferred transmit power level of the first radio, wherein the first threshold power level is determined as a function of the preferred transmit power level of the first radio[Tolochko, par 0034, The interference mitigation method allows to mitigate interference from aggressor RAT TX to LTE receiver (RX) to desired levels by dynamic aggressor RA T TX power control! based on standard L TE measurements such as RSRP and BLER without LTE BTS assistance and without any other changes in LTE].

13. Tolochko, ISHIDA, and Lopez illustrate the apparatus of claim 9, wherein the at least one processor is further configured to execute the software instructions to: in response to determining that a transmission by the second radio has ended after the determining that the allowed transmit power level does not meet the first threshold power level: determine an updated allowed transmit power level; and cause the first communication to be transmitted in response to determining that the updated allowed transmit power level meets the first threshold power level [Tolochko, par 0046, This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial
(coarse) Wi- Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSAP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4). Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block "START/CONTINUE WI-FI TX" 505];


17. Tolochko describe a method of generating a wireless communication signal, the method comprising: determining a first transmit power level for a first communication for transmission by a wireless communication device according to a first radio access technology (RAT) [par 0026, 0033, The first RAT may be based on a Long Term Evolution (LTE) mobile communication. Paragraph 0033 of Tolochko shows, The two steps are: (1) a coarse aggressor RAT TX power pre-set before to start transmission, such that LTE DL throughput performance can be maintained at least to a desired level while aggressor RAT transmission, e.g. no more than a required percentage value, for example 10% of degradation compared to the normal operational mode i.e. without interference from aggressor TX; (2) fine tuning/tracking of the aggressor RAT TX power while its transmission. The paragraphs shows a determining a first transmit power level for a first RAT], determining a first threshold reduction level for the first communication [par 0046, 0047, the Wi-Fi TX power, Wi-Fi TX and LTE RX filters used), then the system is continuing its operation without engaging the interference mitigation routine. This condition is checked by block “MITIGATION REQUIRED?” 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block “SELECT THRESHOLD X” 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. The paragraphs show the TX Power pre-set sub-routine at an appropriate threshold]
 	Tolochko fail to show determining an allowed transmit power level, representing a difference between a maximum transmit power limitation of the wireless communication device and a current transmit power level of an ongoing communication being transmitted by the wireless communication device according to a second RAT;
 	In an analogous art ISHIDA show determining an allowed transmit power level, representing a difference between a maximum transmit power limitation of the wireless communication device and a current transmit power level of an ongoing communication being transmitted by the wireless communication device according to a second RAT{[claim 3, the base station measures a received power of the uplink reference signal for each antenna received by the each antenna, receives a report of the uplink transmitted power of the mobile station or a difference between a maximum transmitted power of the mobile station and a current transmitted power from the each mobile station].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolochko and ISHIDA because this provides a distributed antenna system that forms an antenna group according to magnitudes of interference of another base station other than of the distributed antenna system.
 	Tolochko and ISHIDA fail to show in response to determining that the allowed transmit power level does not meet the first transmit power level reduced by the first threshold reduction level forego transmission of the first communication
 	In an analogous art Lopez show in response to determining that the allowed transmit power level does not meet the first transmit power level reduced by the first threshold reduction level forego transmission of the first communication|[par 0018, For
example, the base station can selectively transmit the clear-to-send message if the received signal strength of a Wi-Fi beacon is above a threshold (e.g., -80 dBm), which indicates that the access point is relatively close to the base station and therefore likely to cause significant interference if their signals collide. The base station bypasses transmission if the received signal strength is below the threshold, which indicates that the access point ts relatively far from the base station and therefore unlikely to cause significant interference even if their signals collide].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolochko, ISHIDA, and Lopez because the base stations can modify transmission powers for the clear-to-send messages based on estimated distances between the base station and one or more access points.

18. Tolochko, ISHIDA, and Lopez teaches the method of claim 17, further comprising: identifying a preferred transmit power level of the first radio, wherein the first threshold power level is determined as a function of the preferred transmit power level of the first radio [[Tolochko, par 0034, The interference mitigation method allows to mitigate interference from aggressor RAT TX to LTE receiver (RX) to desired levels by dynamic aggressor RA T TX power control based on standard L TE measurements such as RSRP and BLER without LTE BTS assistance and without any other changes in LTE].

19. Tolochko, ISHIDA, and Lopez demonstrate the method of claim 17, further comprising: in response to determining that a transmission by the second radio has
ended after the determining that the allowed transmit power level does not meet the first threshold power level: determining an updated allowed transmit power level; and transmitting the first communication in response to determining that the updated allowed transmit power level meets the first threshold power level [Tolochko, par 0046, This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4). Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block "START/CONTINUE WI-FI TX" 505];

4.  	Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolochko et al. (U.S. Pub No. 2018/0007697 A1) in view of ISHIDA et al. (U.S. Pub No. 2012/0314665 A1) , Lopez (U.S. Pub No. 2018/0049037 A1) in further view of Yan et al. (U.S. Pub No 2016/0262172 All).

2. Tolochko, ISHIDA, and Lopez creates the wireless communication device of claim 1, wherein the at least one processor is further configured to cause the wireless communication device to: identify a preferred transmit power level of the first radio [Tolochko, par 0025, The method 300 includes pre-setting 301 a power of the second
radio signal based on a throughput performance requirement for the first radio signal before transmission of the second radio signal].
 	Tolochko, ISHIDA, and Lopez fail to show wherein determining the allowed transmit power level is in response to determining that a sum of the preferred transmit power level of the first radio and the current transmit power level of the ongoing communication being transmitted by a second radio exceeds the maximum transmit power limitation.
 	In an analogous art Yan show wherein determining the allowed transmit power level is in response to determining that a sum of the preferred transmit power level of the first radio and the current transmit power level of the ongoing communication being transmitted by a second radio exceeds the maximum transmit power limitation [par 0036 -0038, a determining unit, configured to determine a transmit power of an uplink channel to be sent to each network side device, and determine, according to a sum of all determined transmit powers and a maximum transmit power of the UE, third aspect, the determining unit is specifically configured to: if a current uplink transmission state of the UE is the second transmission state, compare, with a preset first threshold, a quantity of times that the sum of the transmit powers exceeds the maximum transmit power within a preset time period, and if the quantity of times within the preset time period is less than the preset first threshold, determine that the suggested uplink transmission state is the first uplink transmission state]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, Lopez and Yan because the capability of the UE is fully used and scheduling of downlink data may not be limited.


10. Tolochko, ISHIDA, and Lopez convey the apparatus of claim 9, wherein the at least one processor is further configured to execute the software instructions to: identify a preferred transmit power level of the first radio [Tolochko, par 0025, The method 300 includes pre-setting 301 a power of the second radio signal based on a throughput performance requirement for the first radio signal before transmission of the second radio signal].
 	Tolochcko, ISHIDA, and Lopez fail to show wherein determining the allowed transmit power level is in response to determining that a sum of the preferred transmit power level of the first radio and the current transmit power level of the ongoing communication being transmitted by a second radio exceeds the maximum transmit power limitation.
 	In an analogous art Yan show wherein determining the allowed transmit power level is in response to determining that a sum of the preferred transmit power level of the first radio and the current transmit power level of the ongoing communication being transmitted by a second radio exceeds the maximum transmit power limitation[par 0036 -0038, a determining unit, configured to determine a transmit power of an uplink channel to be sent to each network side device, and determine, according to a sum of all determined transmit powers and a maximum transmit power of the UE, third aspect, the determining unit is specifically configured to: if a current uplink transmission state of the UE is the second transmission state, compare, with a preset first threshold, a quantity of times that the sum of the transmit powers exceeds the maximum transmit power within a preset time period, and if the quantity of times within the preset time period is less than the preset first threshold, determine that the suggested uplink transmission state is the first uplink transmission state]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, Lope and Yan because the capability of the UE is fully used and scheduling of downlink data may not be limited.


5. 	Claims 4, 6, 7, 12, 14, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolochko et al. (U.S. Pub No. 2018/0007697 A1) in view of ISHIDA et al. (U.S. Pub No. 2012/0314665 A1) Lopez (U.S. Pub No. 2018/0049037 A1) in further view of Chakraborty et al (U.S. Pub No. 2019/0215783 All).

4. Tolochko, ISHIDA, and Lopez create the wireless communication device of claim 3, Tolochko, Lopez, and ISHIDA fail to show wherein the function varies based on a type of a physical layer (PHY) channel included in the first communication.
 	In an analogous art Chakraborty show wherein the function varies based on a type of a physical layer (PHY) channel included in the first communication [fig 8, par 0088, 0089, PUCCH, PUSCH, RACH, For the physical layer channels, the priority is decided by LI. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.

6. Tolochko. Lopez, and ISHIDA creates the wireless communication device of claim 1, Tolochko, Lopez, and ISHIDA fail to show wherein the first communication consists of a first physical layer (PHY) channel, and wherein transmitting the first communication comprises transmitting a signal comprising a plurality of PHY channels including the first PHY channel.
 	In an analogous art Chakraborty show wherein the first communication consists of a first physical layer (PHY) channel, and wherein transmitting the first communication comprises transmitting a signal comprising a plurality of PHY channels including the first PHY channel [par 0088, 0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, Lopez, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.


7. Tolochko, ISHIDA, and Lopez a demonstrates the wireless communication device of claim 1, wherein the at least one processor is further configured to cause the wireless communication device to: determine a second threshold power level for a second communication according to the first RAT [Tolochko par 0020,0089, Example 26 can optionally include that the controller is configured to tune the power of the second radio signal based on an evaluation of the BLER degradation with respect to a threshold], the second threshold power level being lower than the first threshold power level; in response to determining that the allowed transmit power level meets the second threshold power level, transmit the second communication via the first radio, the second communication having a power level not greater than the allowed transmit power level [par 0046, When a Wi-Fi transmission request is received, an available WiFi channel is configured first as shown by block "CONFIGURE AVAILABLE WI-FI CHANNEL" 501. If the Wi-Fi channel has a significant frequency separation gap from the edge of an LTE band in use and/or expected interference levels in LTE DL are negligible (subject to e.g. the Wi-Fi TX power, Wi-Fi TX and LTE Rxxx filters used), This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4)| and in response to determining that the allowed transmit power level does not meet the threshold power level, forego transmission of the second communication [par 0087, the controller is configured to estimate the interference of the first radio signal by: controlling the second transceiver to turn off the transmission of the second radio signal and determining a first BLER of the first radio signal during turned- off transmission of the second radio signal]
 	Tolochko, ISHIDA, and Lopez fail to show the first communication comprises a first physical layer (PHY) channel and the second communication comprising a second PHY channel.
  	In an analogous art Chakraborty show the first communication comprises a first physical layer (PHY) channel and the second communication comprising a second PHY channel [par 0088, 0089, For the physical layer channels, the priority is decided by L7. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, Lopez, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.

12. Tolochko, Lopez, and ISHIDA display the apparatus of claim 11, Tolochko, Lopez, and ISHIDA fail to show wherein the function varies based on a type of a physical layer (PHY) channel included in the first communication.
 	In an analogous art Chakraborty show wherein the function varies based on a
type of a physical layer (PHY) channel included in the first communication[par 0088,
0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, Lopez, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.

14. Tolochko, Lopez, and ISHIDA create the apparatus of claim 9, Tolochko and ISHIDA fail to show wherein the first communication consists of a first physical layer (PHY) channel, and wherein causing the first communication to be transmitted comprises causing a signal to be transmitted, the signal comprising a plurality of PHY channels including the first PHY channel.
 	In an analogous art Chakraborty show wherein the first communication consists of a first physical layer (PHY) channel, and wherein causing the first communication to be transmitted comprises causing a signal to be transmitted, the signal comprising a plurality of PHY channels including the first PHY channel [par 0088, 0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, Lopez, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.

15. Tolochko, ISHIDA, and Lopez teach the apparatus of claim 9, wherein the at least one processor is further configured to execute the software instructions to: determine a second threshold power level for a second communication for transmission by the first radio[Tolochko par 0020,0089, Example 26 can optionally include that the controller is configured to tune the power of the second radio signal based on an evaluation of the BLER degradation with respect to a threshold, the second communication comprising a second PHY channel, the second threshold power level being lower than the first threshold power level]; in response to determining that the allowed transmit power level meets the second threshold power level, cause the second communication to be transmitted by the first radio, the second communication having a power level not greater than the allowed transmit power level[par 0046, When a Wi-Fi transmission request is received, an available WiFi channel is configured first as shown by block "CONFIGURE AVAILABLE WI-FI CHANNEL" 501. If the Wi-Fi channel has a significant frequency separation gap from the edge of an LTE band in use and/or expected interference levels in LTE DL are negligible (subject to e.g. the Wi-Fi TX power, Wi-Fi TX and LTE Rx filters used), This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD xX" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4)]; and in response to determining that the allowed transmit power level does not meet the threshold power level, forego transmission of the second communication[par 0087, the controller is configured to estimate the interference of the first radio signal by: controlling the second transceiver to turn off the transmission of the second radio signal and determining a first BLER of the first radio signal during turned-off transmission of the second radio signal].
 	Tolochko, ISHIDA, and Lopez fail to show wherein the first communication consists of a first physical layer (PHY) channel.
 	In an analogous art Chakraborty show wherein the first communication consists of a first physical layer (PHY) channel [par 0088, 0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, Lopez, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.


20. Tolochko, Lopez, and ISHIDA reveal the method of claim 17, the method further comprising: determining a second threshold power level for a second communication for transmission by the first radio[Tolochko par 0020,0089, Example 26 can optionally include that the controller is configured to tune the power of the second radio signal based on an evaluation of the BLER degradation with respect to a threshold], the second communication comprising a second PHY channel, the second threshold power level being lower than the first threshold power level], the second communication comprising a second PHY channel, the second threshold power level being lower than the first threshold power level; in response to determining that the allowed transmit power level meets the second threshold power level [par 0046, When a Wi-Fi transmission request is received, an available WiFi channel is configured first as shown by block "CONFIGURE AVAILABLE WI-FI CHANNEL" 501. If the Wi-Fi channel has a significant frequency separation gap from the edge of an LTE band in use and/or expected interference levels in LTE DL are negligible (subject to e.g. the Wi-Fi TX power, Wi-Fi TX and LTE RxxX filters used), This condition is checked by block "MITIGATION REQUIRED ?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRAP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4)], transmit the second communication by the first radio, the second communication having a power level not greater than the allowed transmit power level, and not less than the second threshold power level [par 0087, the controller is configured to estimate the interference of the first radio signal by: controlling the second transceiver to turn off the transmission of the second radio signal and determining a first BLER of the first radio signal during turned- off transmission of the second radio signal]
 	Tolochko, Lopez, and ISHIDA fail to show wherein the first communication consists of a first physical layer (PHY) channel.
 	In an analogous art Chakraborty show wherein the first communication consists of a first physical layer (PHY) channel [par 0088, 0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.


6.  	Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolochko et al. (U.S. Pub No 2018/0007697 A1) in view of ISHIDA et al. (U.S. Pub No. 2012/0314665 A1), Lopez (U.S. Pub No. 2018/0049037 A1) in further view of Maxim et al (U.S. Pub No. 2017/0346448 All).


8. Tolochko, Lopez, and ISHIDA provide the wireless communication device of claim 1, Tolochko and ISHIDA fail to show wherein the maximum transmit power limitation indicates a maximum power that may be transmitted without activating a currently inactive power amplifier (PA) stage of the wireless communication device.
 	In an analogous art Maxim shows wherein the maximum transmit power limitation indicates a maximum power that may be transmitted without activating a currently inactive power amplifier (PA) stage of the wireless communication device [par 0035, 0036, in a fourth mode, the primary amplifier stage 22 Is inactive while the first ancillary amplifier stage 24 and the second ancillary amplifier stage 26 are active. The primary amplifier stage 22 may provide a maximum gain response of the LNA circuitry 20, and thus may be the largest sized amplifier stage in the LNA circuitry].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, and Maxim because this provide there is a need for LNA circuitry that is capable of providing a variable gain response without degrading the performance.

16. Tolochko, Lopez, and ISHIDA display the apparatus of claim 9, Tolochko, Lopez, and ISHIDA fail to show wherein the maximum transmit power limitation indicates a maximum power that may be transmitted without activating a currently inactive power amplifier (PA) stage of the wireless communication device.
 	In an analogous art Maxim show wherein the maximum transmit power limitation indicates a maximum power that may be transmitted without activating a currently inactive power amplifier (PA) stage of the wireless communication device [par 0035,
0036, in a fourth mode, the primary amplifier stage 22 Is inactive while the first ancillary amplifier stage 24 and the second ancillary amplifier stage 26 are active. The primary amplifier stage 22 may provide a maximum gain response of the LNA circuitry 20, and thus may be the largest sized amplifier stage in the LNA circuitry].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, Lopez, and Maxim because this provide there is a need for LNA circuitry that is capable of providing a variable gain response without degrading the performance.




Response to Arguments


First, with regard to “determine an allowed transmit power level of the first wireless communication circuitry, representing a difference between a maximum transmit power limitation and a current transmit power level being transmitted by the second wireless communication circuitry,” the Examiner concedes that Tolochko fails to teach these features, but asserts that Ishida teaches these features at claim 3. Office Action at 4-5. Applicant respectfully disagrees.
As cited by the Examiner, Ishida teaches that “the base station ... receives a report of ... a difference between a maximum transmitted power of the mobile station and a current transmitted power from the [] mobile station.” Ishida at claim 3. However, this completely fails to teach or suggest “determine an allowed transmit power level of the first wireless communication circuitry” based on such a difference, as recited by claim 1

The examiner respectfully disagrees the claim does not state the determined allowed transmit power level of the first wireless communication circuitry is based on the difference. The examiner’s interpretation is the difference between a maximum transmit power limitation and a current transmit power level being transmitted by the second wireless communication circuitry represents the an allowed transmit power level of the first wireless.


The Examiner asserts only that Tolochko teaches “in response to determining that the allowed transmit power level meets the first threshold power level transmit the first communication via the first radio, the first communication having a power level not greater than the allowed transmit power level.” Applicant submits that the passages cited by the examiner as allegedly teaching these features fails to do so. With regard to the preliminary features of “determine a first transmit power level for a first communication according to the first RAT” and “determine a first threshold reduction level for the first communication,”
However, the features of paragraph [0027] all relate to a “first radio signal,” which is received by the UE. It is not at all clear how any of these features might be asserted as being equivalent to “a first transmit power level” or “a first threshold reduction level,” as recited by claim 1.
Tolochko does not teach or suggest any such comparison, nor does it perform any transmission “in response to” such a determination, as recited by claim 1.


The examiner respectfully disagrees paragraphs 0026, 0033, The first RAT may be based on a Long Term Evolution (LTE) mobile communication. Paragraph 0033 of Tolochko shows, The two steps are: (1) a coarse aggressor RAT TX power pre-set before to start transmission, such that LTE DL throughput performance can be maintained at least to a desired level while aggressor RAT transmission, e.g. no more than a required percentage value, for example 10% of degradation compared to the normal operational mode i.e. without interference from aggressor TX; (2) fine tuning/tracking of the aggressor RAT TX power while its transmission. The paragraphs shows a determining a first transmit power level for a first RAT.
  	In paragraph 0046, 0047, the Wi-Fi TX power, Wi-Fi TX and LTE RX filters used), then the system is continuing its operation without engaging the interference mitigation routine. This condition is checked by block “MITIGATION REQUIRED?” 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block “SELECT THRESHOLD X” 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. The paragraphs show the TX Power pre-set sub-routine at an appropriate threshold.
 	Further in paragraph 0046, figure 5, Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block “START/CONTINUE WI-FI TX” 505


Applicant maintains the previously submitted argument that the combination of Tolochko and Ishida is inappropriate as applied to the present rejection. The Examiner is suggesting that Tolochko and Ishida be combined in a manner that requires completely deconstructing Tolochko in a way that would completely undermine its entire purpose (i.e., mitigating receiver interference), and reconstructing it with features not found in either reference (e.g., concurrent transmissions according to two different RATs by a single device). Applicant submits that such combining would clearly require inventive activity.

The examiner respectfully disagrees the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. Please review MPEP 2144. Tolochko discloses the determining that the allowed transmit power level meets the first threshold power level transmit the first communication via the first radio, and Ishida disclosing the difference between a maximum transmit power and current transmit power level.


Specifically, as asserted by the Examiner, Lopez merely teaches that the “base station bypasses transmission if the received signal strength is below the threshold.” Lopez at [0018]. This clearly has no connection whatsoever with an “allowed transmit power level” or a “first transmit power level reduced by the first threshold reduction level,” as recited by claim 1.

The examiner respectfully disagrees in paragraph 0044, it  shows, The transmit power of an interfering Wi-Fi access point, Pt(Wi-Fi AP), can be known if it is provided to the base station or it can be estimated based on expected values. For example, as a worst case scenario, the base station can assume that the transmit power is equal to a maximum transmit power allowed by wireless communication regulations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468